                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                               §
VERNARD BROWN, JR.,                            §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §          Case No. 6:19-CV-332-JDK-JDL
                                               §
LORIE DAVIS, ET AL.,                           §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Vernard Brown, Jr., an inmate proceeding pro se and in forma pauperis, filed the

above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was

referred to United States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On

December 27, 2019, the Magistrate Judge issued a Report and Recommendation (Docket No. 23),

recommending that Plaintiff’s motion for class certification be denied because Plaintiff failed to

satisfy Federal Rule of Civil Procedure 23. Id. at 3–4. A return receipt indicating delivery to

Plaintiff was received by the Clerk on January 13, 2020. Docket No. 28.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings




                                          Page 1 of 2
for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 23) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 23)

be ADOPTED. It is further

       ORDERED that Plaintiff’s motion for class certification (Docket No. 21) is DENIED.

       So ORDERED and SIGNED this 4th             day of March, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
